UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2008 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-5865 Gerber Scientific, Inc. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 06-0640743 (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut (Address of principal executive offices) 06074 (Zip Code) Registrant's telephone number, including area code:(860) 644-1551 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Act.) Yes¨No x The aggregate market value of Gerber Scientific, Inc. common stock held by non-affiliates as of October 31, 2007, which was the last business day of the registrant's most recently completed second quarter, based on the reported closing price on the New York Stock Exchange on such date, was approximately $254,836,000. 23,712,684 shares of common stock of the registrant were outstanding as of May 31, 2008, exclusive of treasury shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the 2008 definitive Proxy Statement for the 2008 annual meeting of shareholders of the registrant, which is expected to be filed within 120 days following the end of the fiscal year covered by this report, are incorporated by reference into Part III hereof. GERBER SCIENTIFIC, INC. Index to Annual Report on Form 10-K Fiscal Year Ended April 30, 2008 PART I PAGE Item 1. Business 4-14 Item 1A. Risk Factors 14-20 Item 1B. Unresolved Staff Comments 20 Item 2 Properties 20 Item 3. Legal Proceedings 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Executive Officers of the Registrant 22 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23-24 Item 6. Selected Financial Data 25 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 26-42 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 42 Item 8. Financial Statements and Supplementary Data 43 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 43 Item 9A. Controls and Procedures 43 Item 9B. Other Information 43 PART III Item 10. Directors, Executive Officers and Corporate Governance 44 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item 13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accounting Fees and Services 44 PART IV Item 15. Exhibits, Financial Statement Schedules 45-77 Signatures 78 2 GERBER SCIENTIFIC, INC. CAUTIONARY NOTE CONCERNING FACTORS THAT MAY INFLUENCE FUTURE RESULTS This Annual Report on Form 10-K contains statements which, to the extent they are not statements of historical or present fact, constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These forward-looking statements are intended to provide management's current expectations or plans for the future operating and financial performance of Gerber Scientific, Inc., based on assumptions currently believed to be reasonable.Forward-looking statements in this Annual Report on Form 10-K can be identified by the use of words such as "believe," "expect," "intend," "foresee," "may," "plan," "anticipate" and other words of similar meaning in connection with a discussion of future operating or financial performance.All forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from those expressed or implied in the forward-looking statements.Some of the risks and uncertainties that could cause actual results to differ from expectations are set forth in Item 1A. "Risk Factors" of this Annual Report on Form 10-K.The Company cannot assure that its financial condition, results of operations or cash flows will not be adversely affected by one or more of these risks and uncertainties.Gerber Scientific, Inc. does not undertake to update any forward-looking statement made in this report or that may from time to time be made by or on behalf of the Company, except as required by law. 3 PART I ITEM 1.BUSINESS Gerber Scientific, Inc. and its subsidiaries are hereafter collectively referred to as the "Company" or the "Registrant." Overview The Company was incorporated in Connecticut in 1948.The Company is a leading worldwide provider of equipment, software, aftermarket materials and related services in the sign making and specialty graphics, apparel and flexible materials and ophthalmic lens processing industries. The Company's reportable segments, principal business units and revenue by reportable segment are shown below. For the fiscal year ended April 30, 2008 Operating Segment Principal Business Revenue (in millions) Percent of Revenue Sign Making and Specialty Graphics Gerber Scientific Products and Spandex $ 361.1 56 % Apparel and Flexible Materials Gerber Technology 207.9 33 % Ophthalmic Lens Processing Gerber Coburn 71.0 11 % $ 640.0 100 % The Company is headquartered in Connecticut and has both domestic and international operations.Revenue from outside the United States, including United States export sales, was 75 percent of the Company's consolidated revenue for the year ended April 30, 2008. Segment Information For financial information about the Company's operating segments and geographic areas, refer to Note 14 of the Notes to Consolidated Financial Statements set forth in Part IV, Item 15. "Exhibits, Financial Statement Schedules" of this Annual Report on Form 10-K, which is incorporated herein by reference.Certain risks, including those associated with international operations, are set forth in Item 1A. "Risk Factors," below.The following business descriptions provide information about the Company's segments, principal products and services. SIGN MAKING AND SPECIALTY GRAPHICS Gerber Scientific Products and Spandex constitute the Company's Sign Making and Specialty Graphics operating segment. Gerber Scientific Products Gerber Scientific Products ("GSP"), headquartered in Connecticut, is a provider of computerized sign making and graphic design equipment, software, aftermarket materials and related services.GSP's printers, plotters and routers are used to produce indoor/outdoor durable signs.GSP's start-to-finish digital design, printing and production products are integrated through its Matched Technology System™ to provide sign shops and graphics professionals with comprehensive engineered solutions for durable vinyl-cutting, digital color printing and dimensional signage needs.GSP's target market is small to medium-sized sign printing shops with annual revenues ranging up to $1 million and expands to include graphic arts professionals, printing chains/franchises (such as FedEx Kinko's, FASTSIGNS and Signs Now), major corporations and government agencies. GSP sells through a global distribution network which includes the Company's Spandex distribution network and Canadian distribution network and through independent distributors in the United States and internationally.In May 2007, GSP expanded its product line to include computer aided design ("CAD") and computer aided manufacturing ("CAM") cutting systems used to produce samples and die boards and to convert short run production for packaging companies in the corrugated and folding carton industries. 4 Products Equipment and software Digital Imaging Equipment The digital imaging market continues to evolve.Inkjet printers have undergone rapid technological advances.In October 2007, GSP announced its newest offering in the wide-format ultraviolet ("UV") inkjet printer marketplace – the GERBER Solara ion™.Though industry demand for inkjet printers is greater than the demand for thermal printers, the Company believes that there is a sustaining role for thermal imaging printers due to their ease of use and the outdoor durability of the signs produced.GSP's large installed base of thermal printers provides opportunities to sell other equipment (plotters and routers), software and aftermarket supplies to existing customers. Inkjet Printing GSP launched the GERBER Solara UV2® inkjet printer during fiscal 2006.The Solara UV2 is a wide format, ultraviolet inkjet printer that accommodates a variety of affordable, uncoated flexible or rigid materials up to 60 inches wide.The Solara UV2 is especially suitable for shops specializing in durable indoor/outdoor signs, point-of-purchase displays, banners and backlit signage.It produces prints that are instantly dry and ready to cut, and its use of non-solvent based inks makes it easier to maintain than similar solvent-based printers. In May 2008, GSP announced the successful completion of manufacturing validation testing ("MVT") of its next generation UV printer, the Solara ion, and that it commenced shipment of production units to distributors and end-users.The Solara ion takes advantage of the Company's patent pending Cold Fire Cure™ process and GerberCAT™ cationic ink to deliver advanced performance in UV inkjet printing. The low power cure generates less heat and, combined with flexible ink technology, allows printing on a wide array of both rigid and flexible substrates with exceptional adhesion, at speeds which the Company believes are faster than any comparably priced wide format UV system on the market. The true flat-bed construction of this product allows precision printing quality otherwise available only with much more expensive printers. The Solara ion is the first product in what the Company expects will be a family of future derivative products using the break-through Cold Fire Cure technology that are planned to be offered based on this platform. Thermal Printing The GERBER EDGE® FX, introduced in fiscal 2005, produces graphics that are instantly dry, with no waste, odor, harmful emissions, or need for ventilation.The EDGE FX offers excellent image quality on over 30 substrates, including cast, calendered, magnetic, reflective, metallic and label stock. Sales of thermal imaging systems and consumable products accounted for 17 percent of GSP's sales in fiscal 2008, 21 percent in fiscal 2007 and 25 percent in fiscal Plotters and Routers GSP's plotters are used to cut a sign or graphic form from a vinyl substrate.Routers are used to make 3-D cuts in other signage materials, such as wood or plastic.GSP's plotter products include the enVision™ 375, which is a tabletop sprocket-fed plotter designed for the rigors of everyday use and a series of 24-, 48- and 62-inch plotters that employ optical positioning systems to achieve high levels of accuracy called the Gerber P2C™.The Gerber M Series is a cutting system designed for wide-format graphics and provides manufacturers of graphics, signs and other rigid and flexible printed media with versatile tools which can cut, rout and crease a wide variety of substrates. Packaging Systems In May 2007, GSP expanded its product line to include CAD/CAM cutting systems used to produce samples and die boards and to convert short run production for packaging companies in the corrugated and folding carton industries.Products consist of samplemaking and digital die cutting systems, die tool production systems and rotary and flat rule die processing systems and incorporate knife, laser and waterjet cutting technologies. 5 Software GSP software is used to design signs and specialty graphics, as well as to manage printing and cutting processes.OMEGA™ 2.5 is GSP's most powerful design and production software and represents the most significant software product within this segment. Aftermarket Supplies GSP offers a wide range of aftermarket materials such as color foils (the "ink" used in thermal printers), adhesive-backed vinyls, banner materials and inks for inkjet printers.All foil cartridges include the GerberGauge™ marking system, which is a proprietary system that shows the amount of foil remaining in a cartridge.GSP also offers UV curable inks for the Solara UV2 and Solara ion systems.These inks are formulated for the needs of the sign market by providing a balance between flexibility and durability. Distribution GSP distributes its products, supplies and services through the Spandex distribution network, its Canadian distribution business and various independent distributors in the United States and internationally.In the United States, GSP utilizes distributors that operate in 42 states.None of GSP's principal distributors individually accounted for more than 10 percent of the Company's consolidated revenue for the fiscal year ended April 30, GSP has long-standing relationships with the majority of its distributors and believes that these relationships demonstrate a strong commitment by its distributors to GSP's existing and future product lines.Historically, there has not been any material disruption in sales operations as the result of the termination of key distributors.The time needed to replace any distributor is estimated not to exceed six to eight weeks. Raw Materials GSP obtains critical materials from three primary suppliers and original equipment manufacturers ("OEMs").GSP purchases cast vinyl from a company with which GSP has a long-standing relationship.Color foils are supplied by a leading European provider of roll foils for a wide range of industries.The thermal transfer print heads used in GSP's imaging systems are supplied by a Japanese company that is a worldwide leader in the manufacture of thermal heads for fax and bar code applications.GSP does not currently have written supply agreements with these suppliers.No other suppliers are considered significant. From United States shipments, GSP derived 29 percent of its total revenue from sales of cast vinyl in fiscal 2008, 36 percent in fiscal 2007 and 35 percent in fiscal 2006.It generated 13 percent of its total revenue from sales of thermal transfer foils in fiscal 2008, 15 percent in fiscal 2007 and 17 percent in fiscal 2006.Sales of products incorporating thermal transfer print heads accounted for 5 percent of sales in both fiscal 2008 and 2007, and were 8 percent in fiscal 2006. GSP has not experienced any material delays in obtaining raw materials from any of the foregoing suppliers.If it terminated its existing supply relationship with any of these suppliers, GSP estimates that it could obtain adequate supplies of the applicable raw materials from new suppliers within approximately one to six months following the termination date, although certain brand name marketing advantages would be difficult to replace. Competition GSP faces competition in almost all sub-segments of its business, particularly with respect to the sale of inkjet products and aftermarket materials.GSP principally competes on the basis of product quality and availability, service and pricing.However, the Company believes that there are no current competitors in GSP's industry and market segments that offer the complete comprehensive range of products and services provided by GSP. 6 Spandex Spandex is a leading trade supplier to the sign making and specialty graphics industries, with a particular focus on the outdoor durable market segment.Spandex specializes in the marketing, sales, distribution and support of digital printing, cutting and routing systems, related aftermarket materials and consumables, and aluminum sign systems.Headquartered in Belgium and representing the leading brands in the industry, Spandex serves approximately 25,000 customers in 16 countries within Europe, as well as Australia and New Zealand.In addition, Spandex sells to several other countries through a sub-distribution network. Spandex offers highly competitive market and technical knowledge, strong supplier relationships and supply chain infrastructure, and a wide array of products and support services.Most customers are small sign shops that find the "one-stop shopping" offered by Spandex appealing.Spandex relies heavily on its ability to provide competitive product offerings from both GSP and strategic OEM partners.The markets served by Spandex increasingly emphasize digital products, which encompass both wide format inkjet equipment and digital aftermarket materials.These markets have seen a proliferation of equipment suppliers and aftermarket distributors in recent years.Spandex believes that it can compete effectively as a vertical provider of differentiated products and services by leveraging its scale of operations and extensive experience. Distribution Relationships Spandex acts as a distributor, in some instances on an exclusive basis, for a number of different equipment and aftermarket consumables suppliers.These suppliers place a high value on the scope of Spandex's sales and distribution network and its capabilities.Several of these suppliers also employ direct sales forces, which can lead to competition with Spandex's product offerings. Sourced Materials Spandex purchases critical products from various suppliers, including GSP, and from various OEMs.In some cases, Spandex uses only one source of supply for certainproducts.Historically, Spandex has not experienced significant difficulties in obtaining timely deliveries of theseproducts.Increased demand or future unavailability of theseproducts could result inshipment delays that might adversely affect Spandex's business.Spandex's management believes that, if required, it could develop alternative sources of supply for the products itsells.In the near term, Spandex's management does not foresee that the potential unavailability of critical products from any particular source would have a material adverse effect on its overall business. Competition As a global supplier, Spandex competes with both larger and smaller companies, depending on the country and market segment being considered.While Spandex is one of the largest global suppliers in the durable outdoor graphics marketplace, it competes in certain geographic markets with companies that are considerably larger than Spandex, including Paperlinx, Antalis and Océ. APPAREL AND FLEXIBLE MATERIALS The Company's Apparel and Flexible Materials operating segment markets its products through the Gerber Technology ("GT") business.GT is a leading provider of integrated hardware systems and computer software to the sewn products and flexible materials industries.These hardware and software systems automate and significantly improve the efficiency of information management, product design and development, and pre-production and production processes.GT offers specialized solutions to a variety of end-user markets, including apparel and retail, industrial fabrics and composites, transportation interiors and furniture.GT is headquartered in Connecticut and maintains regional offices, agents and/or distributors in 125 countries, serving over 17,500 customers.GT engineers, manufactures and distributes its products in various locations in the Americas, Europe, Asia and Australia. GT offers a comprehensive suite of products that can be used by its customers as integrated solutions throughout the design 7 and manufacturing process, including: · conceptual design, advanced CAD pattern-making and marking/nesting software; · pattern design digitizers and large format plotters; · CAM material spreading and single- and multi-ply cutting systems; · product lifecycle management ("PLM") and product data management ("PDM") software, which are enterprise-wide applications used by apparel brands and retailers for global management of product activities, and which facilitate communication of measurement specifications, construction details, costing and bill of material information among apparel and other flexible materials designers, raw materials suppliers, makers of the materials and retailers; · aftermarket spare parts and consumable materials; and · customer training, technical support and comprehensive maintenance and specialized support services. The table below shows an approximate percentage of GT's revenue, distributed among industry segment for the year ended April 30, 2008.This distribution did not significantly change from the distribution for the fiscal years ended April 30, 2007 or 2006. Apparel and retail 66 % Industrial fabrics and composites 14 % Transportation interiors 11 % Furniture 9 % GT's customers include market leaders in each of its four key industry segments.None of GT's customers accounted for more than 10 percent of segment sales for the year ended April 30, 2008. In North America and Europe, GT services a large installed base and continues to pursue new opportunities to develop key account relationships.Although the migration of apparel manufacturing to lower labor cost areas has displaced some opportunities in North America and Europe, these markets still represent a significant portion of recurring business, including software subscriptions and sales of aftermarket materials.In addition, the North American and European markets continue to generate demand for apparel design and development PLM and PDM software and GT's industrial (non-apparel) software and hardware solutions, including its technical textile, composite material and leather cutting systems.The migration of flexible materials manufacturing to lower labor cost areas and the emergence of new market and supply-chain trends within the apparel industry are expected to provide GT with continuing growth opportunities.GT views the growth market countries in Asia, particularly China, India and Vietnam, as the primary source of significant future business opportunities. China is GT's fastest growing market and the world's largest apparel producing nation. GT has 24 sales and service offices within greater China.During fiscal 2008, revenue within greater China of $30.5 million represented GT's highest annual revenue to date in that region. During May 2007, the Company opened a sales and service office in Vietnam to serve that marketplace directly.Prior to May 2007, the Company sold through a third-party distributor in Vietnam.In April 2008, the Company officially opened its Advanced Technology Center in Vietnam to provide product demonstration and training, and to showcase Gerber Technology's systems. Equipment and software GT's products enable users to accelerate product development, product management, design, costing, manufacturing and merchandising activities.They also increase product quality and reduce staffing needs and time-to-market. CAM Material Spreading and Cutting Systems GT's spreading and cutting equipment is designed to reduce labor costs of previously labor-intensive functions, thereby minimizing material waste and assembly error. GT's Synchron™ line of GERBERspreaders™ delivers tension-free spreading of materials at speeds of up to 100 meters per 8 minute.Its GERBERsaver™ Flaw Management System is available as an option to enhance material utilization during the spreading process.The InfoMark™ Synchron is the world's only integrated system for automatic printing, positioning and application of labels during the spreading process.In fiscal 2006, GT introduced the XLs50, a spreading system specifically designed for apparel manufacturers in developing markets that require effective automation solutions at affordable prices. GT's cutting systems enhance soft goods manufacturing operating efficiency by accurately cutting parts from single and multiple layers of flexible materials such as textiles, leathers, vinyls, plastics, fiberglass and advanced composites.GT's cutting systems perform quickly, efficiently and with greater precision than the traditional methods of hand-cutting or die-cutting.These are offered in single-, medium- and high-ply models, marketed as GERBERcutter®.All of GT's GERBERcutters have "Cut Path Intelligence" to control cutting speed for enhanced quality and output and "Zoned Vacuum Intelligence" to hold material firmly in place to improve cut quality and reduce power consumption.GT also offers the Taurus™ automated leather cutting system with hide scanning, flaw capture and multiple nesting package capabilities.In April 2007, GT launched the Taurus X Series leather cutter featuring Pivex® technology.This cutter appeals to industrial customers, particularly in the transportation sector.In fiscal 2006, GT introduced a high-ply cutting system, the XLc7000.Similar to the XLs50 spreader, this product is specifically designed for apparel manufacturers in developing markets that require effective automation solutions at affordable prices.In the first quarter of fiscal 2009, GT launched the Z7 Gerbercutter, a new high performance multiply cutter that offers customers additional features that increase throughput, quality and system reporting capability.This is the first in a planned series of products that will be in the "Z" performance category. Plotters Customers use GT's plotters to produce accurate design prints on industrial-width paper for placement on fabric or other materials to provide information relative to cutting and downstream operations. GT markets the Infinity™ family of thermal inkjet plotters, designed with input from Hewlett-Packard, and a range of pen plotter systems. GT designed and engineered the Infinity AE, an advanced inkjet plotter, which is now produced in China for sale in local Asian markets. Software GT offers the following major software product lines: Product Lifecycle Management Software PLM software is an enterprise-wide tool for managing and improving global product development.Retailers, brand marketers, suppliers and factories adopt PLM solutions to speed products from concept to market, which is a critically important challenge driven by increasingly shorter fashion cycles in the apparel industry.PLM enables web-based collaboration and global schedule management throughout the fashion lifecycle.PLM allows precise and secure, real-time communications of product information from pre-production to retail, reducing supply-chain communications errors and lowering development costs.During fiscal 2007, GT released Fashion Lifecycle Management, or FLM®, its brand for PLM, designed to accelerate products to market with configurable workflow functionality.FLM allows designers and stores to shrink their concept-to-cash cycle time. Product Data Management Software PDM software systems reduce lead times, increase the accuracy of prototyping and improve the quality of information flow along the production chain.Design and manufacturing processes are increasingly occurring at geographically separate locations.PDM communication software enables customers to reduce the margin of contractor error and delivery delays, increase product quality and help deliver products to market more quickly.GT's PDM software has been adopted by over 1,000 customers worldwide.These customers operate more than 13,000 PDM software licenses.GT's latest release of PDM software is WebPDM™ V5.0. Conceptual Design Software AccuMark™ V-Stitcher is a 3-D visualization solution that allows true-to-life garment design, fitting and merchandising. 9 The product allows users to streamline their product development process, share designs over the Internet and reduce the number of physical samples that need to be created prior to finalizing a production model.Vision Fashion Studio™ is a conceptual design software system.It enables a designer to sketch or scan styles and conceptualize potential designs using an array of electronic tools and color palettes.The software also enables the design of custom fabrics, allows the rework of prints on screen and permits users to create catalogues and perform other merchandising functions digitally. CAD Pattern-Making and Marking/Nesting Software AccuMark® software automates the design and pattern-making, pattern-grading (sizing), marker-making and nesting functions.GT offers AccuMark to the apparel, transportation interiors, furniture, industrial fabrics and composites industries.In the apparel industry, AccuMark pattern design and grading software is used to draft and digitize new patterns and replicate existing garments.In addition, the software enables the automatic generation of markers that maximize the efficiency of material utilization prior to the cutting process. AccuNest® software is automatic marker makingsoftware that creates and compacts markers automatically to deliver improved material yields every time. Distribution GT's products are sold through its worldwide direct distribution and service network and through independent agents and distributors.GT's management recognizes that using a direct sales model in certain regions would likely increase its overall revenue, but believes that GT's long-standing agent and distributor network, staffed with knowledgeable individuals who speak the local language and understand the particular challenges and opportunities of their markets, represents an ultimately more valuable asset in these markets.Management continues to evaluate this strategy on an ongoing basis to determine whether the use of an indirect or direct sales model is more appropriate. Raw Materials GT purchases materials, such as computers, computer peripherals, electronic parts and equipment, from numerous suppliers.Many of these materials are incorporated directly into GT's manufactured products, while others require additional processing.In some cases, GT uses only one source of supply for certain materials.Historically, GT has not experienced significant difficulties in obtaining timely deliveries of these materials.Increased demand or future unavailability of these materials could result in production delays that might adversely affect GT's business.GT's management believes that, if required, it could develop alternative sources of supply for the materials it uses.In the near term, GT's management does not foresee that the potential unavailability of materials, components or supplies from any particular source would have a material adverse effect on its overall business. Competition GT is a leading worldwide brand within the apparel and flexible materials market for computer-controlled material spreading and cutting systems, PLM and PDM solutions and pattern-making, grading and nesting software.GT faces intense competition in each of these product areas from companies based in Europe, such as Lectra and Assyst-Bullmer, and in Japan, such as Takatori and Toray, which are significant suppliers in their respective regions.However, GT believes that only Lectra has a product range and global breadth of distribution network that is comparable to GT's network.This market dynamic enables GT to compete on a worldwide basis and support key international accounts as they shift production and sourcing activities around the world. OPHTHALMIC LENS PROCESSING Gerber Coburn ("GC"), the Company's Ophthalmic Lens Processing operating segment, is a leading supplier of equipment, supplies and software to the ophthalmic lens processing industry.GC designs, manufactures, distributes and services a broad variety of products including equipment, software and consumables used in the production of prescription spectacle eyewear.GC serves customers in a variety of market segments ranging from wholesale lens production laboratories to retail eyewear chains and independent eye care professionals such as ophthalmologists, optometrists and opticians, who perform certain in-office lens processing. 10 GC's offering includes equipment and consumables for all lens production steps such as blocking, fining, polishing and coatings.It also includes software which translates patient prescription into information used by the equipment to produce the desired lens.The product line extends to the finishing areas in which the lens is edged and inspected prior to mounting in the frame. The Company believes that GC's large installed base of products, consisting of over 7,000 customers in approximately 75 countries, provides it with an opportunity to increase its aftermarket consumables business through expanded product offerings.Furthermore, the Company believes that the growth market countries in Asia, Eastern Europe and Latin America represent an important revenue opportunity.These markets are continuing to develop the infrastructure to perform sophisticated eye exams for a growing middle class who are likely to demand more for their prescription eyewear such as anti-reflective coatings and multi-focal lenses.These additional lens features are expected to create demand for the type of products offered by GC. A growing trend within the ophthalmic industry is the production of free-form (or digital) lenses.Free-form lens production creates the progressive (no-line multi-focal) lens surface by way of machining rather than casting or molding processes, and enables the lens laboratory to provide value-added characteristics to the lens.The Company believes that GC's recently introduced Advanced Lens Processing System satisfies the customer need in response to this growing market trend. Equipment and software GC's products reduce the amount of time and number of operations needed to process prescription lenses.The benefits of GC's comprehensive solutions include a reduction of production steps, staff training cycles, operating errors and lens breakage.Benefits also include improved lens quality, less optical knowledge required by laboratory staff, lower manufacturing costs per square foot, a clean work environment and the elimination of toxic metals and coolants.GC's equipment offerings consist of lens surfacing equipment, coating equipment, finishing equipment and lens inspection equipment. Prescription lenses are generally produced in one of two ways.One method consists of the use of a "stock lens," in which the initial casting or injection molding of the lens produces the desired prescription.This method requires that only the finishing operations be performed.The first step of the finishing operation is blocking, in which a holding device (a block) is oriented and attached to the lens.The shape of the frame is "traced" in a tracer that digitizes the measurements and then communicates them to an edger.This blocked lens is then "finished," or edged, to match the shape of the frame onto which it will be mounted. The other method starts with a semi-finished lens blank.The blank is surface blocked and has a curve "generated," or cut, into the lens by a generator to create the desired prescription.The lens generating process creates a lens that is geometrically correct, but not optically clear.The fining process uses abrasive pads to eliminate cutting marks produced during the generating step.The polishing operation uses a flock-based pad and slurry-based abrasive to make the lens optically clear.The lens is then de-blocked and ready for coating or finishing. Surfacing Equipment GC offers a range of surfacing equipment that uses computer control to create precise curves on the lenses.GC's lens surface generator offerings include products to satisfy the needs of labs of all sizes, processing all types of materials. GC offers the DTL Generator with Cut-to-Polish and Free-Form options, an affordable and expandable high-speed system for the wholesale laboratory market.GC also offers blocking products designed for high throughput manufacturing environments.The AcuBlock™ Eclipse Surface Blocker™ is a part of GC's line of lens layout blocking systems.The CMX-50 cylinder machine, a finer and polisher, is offered to address the needs of the wholesale labs market segment.The Acuity is a finer/polisher product that appeals to the retail segment of the market.In fiscal 2008, GC launched the MAAT Polishing System for cut-to-polish and free-form lens production. GC recently introduced its Advanced Lens Processing System, which includes the DTL Generator with Cut-to-Polish and Free-Form options and the MAAT Polishing System, which enables free-form lens production to create the progressive (no-line multi-focal) lens surface by way of machining rather than casting or molding processes, and enables the lens laboratory 11 to provide value-added characteristics to the lens. Coating Equipment GC's scratch-resistant coating process eliminates waste and reduces operator exposure to coating materials.The HRC-180 Coater is designed to meet the needs of wholesale laboratories, is high throughput, and is a self-contained, fully automated system for the application of high-performance, scratch resistant coating to all types of plastic and polycarbonate lenses.For small labs and retail applications, GC offers the Stratum Lens Coating System. Finishing Equipment Through a relationship with Essilor International, a leader in ophthalmic products, GC is able to offer a wide range of finishing equipment such as the Kappa system. GC also provides finishing systems with drilling capabilities such as the Kappa CT/CTD system.GC offers the Esprit 3D Lens Finishing System for international markets. Lens Inspection Equipment Lens inspection equipment is used to verify the quality and accuracy of the lenses produced.Certain lens inspection equipment, such as the Dimetrix Lens Inspection and Finish Blocker, also blocks the lens.Co-developed with Visionix, Ltd., Dimetrix streamlines lens production by combining finish blocking and lens power inspection into one device. Full Service Laboratory Equipment GC also sells a complete ophthalmic lens processing system, Premier Lab™, designed for retail lens processing.Premier Lab is a compact, full service laboratory for processing CR39, high-index and polycarbonate lenses.A Premier Lab includes a frame tracer, blocking system, surface generator, finer/polisher, coating system, finishing system and related software. Software GC's software is an important component of its comprehensive solutions, especially for small laboratories.From simple remote tracing with Innovations Lite software to a more comprehensive software package such as Innovations Standard software, GC can provide prescription calculation software necessary to run an optical laboratory.GC provides worldwide on-site software installation, training and support by leveraging its internal network of local service specialists.During fiscal 2008, the Company sold its rights to the Innovations software product and retained the right to distribute the product on a worldwide basis. Distribution GC distributes products directly in the United States and Canada.In other regions of the world, the Company leverages a combination of direct sales and independent agents to maximize geographic coverage.GC also participates in industry trade shows in the Americas, Australia, Europe and Asia.Trade shows often generate a significant source of new sales leads for GC. Raw Materials GC purchases materials from numerous suppliers and distributes certain products from third party OEM providers.Many of the purchased materials are incorporated directly into GC's manufactured products, while others require additional processing.GC has not experienced significant difficulties in obtaining timely deliveries from suppliers or OEM providers.Increased demand for these materials or products or future unavailability could result in production delays that might adversely affect GC's business.GC's management believes that, if required, it could develop alternative sources of supply for the materials and sourced products that it uses.In the near term, GC's management does not foresee that the potential unavailability of materials, components, supplies or products from any particular source would have a material adverse effect on its overall business. 12 Competition The combination of technology, value, strategic alliances and distribution has enabled GC to become a leading supplier of equipment, consumables and software to the ophthalmic industry.GC's principal competitors in the large laboratory market segment are Satisloh GmbH and Schneider GmbH. Principal competitors in the retail and eye care professionals segment are Nidek, Briot and AIT. GENERAL BUSINESS INFORMATION BACKLOG The backlog of firm orders within the Company's operating segments as of April 30, 2008 and 2007 is presented in the table below.The entire backlog as of April 30, 2008 is expected to be delivered in fiscal 2009. April 30, In thousands 2008 2007 Sign Making and Specialty Graphics $ 3,462 $ 1,557 Apparel and Flexible Materials 43,435 43,197 Ophthalmic Lens Processing 1,440 2,600 $ 48,337 $ 47,354 The increase in Sign Making and Specialty Graphics backlog is largely attributable to the acquisition of Data Technology, which contributed $1.4 million to backlog as of April 30, 2008.The Sign Making and Specialty Graphics backlog as of April 30, 2008 did not include orders from the Solara ion, which was launched in May 2008.The decrease in Ophthalmic Lens Processing backlog is considered by management to be related to the general conditions of the United States market and not related to a decline in market share. INTELLECTUAL PROPERTY RIGHTS The Company owns and has applications pending for a number of patents in the United States and other countries, that expire at various points over the next 17 years and cover many of its products and systems.While the Company considers such patents and patent applications collectively to be important to its operations, it does not consider that any patent or patent group related to a specific product or system to be of such importance that the loss or expiration of any one or more of them would have a materially adverse effect on its overall business. SEASONALITY GSP and Spandex's sales of equipment and aftermarket materials are affected by seasonality in the sign industry, in which demand for these products customarily peaks in the fall and spring.GT and GC do not experience significant seasonality trends.Typically the Company realizes the largest portion of its annual revenue during the fourth fiscal quarter. RESEARCH AND DEVELOPMENT Developing new and innovative products and broadening the application of the Company's established products are important to the Company's continued success.The Company invested $26.2 million in fiscal 2008, $24.3 million in fiscal 2007 and $24.9 million in fiscal 2006 in research and development activities.The Company develops and designs new products for its customers to maintain a leading position in providing end-to-end customer solutions in its markets to the sign making and specialty graphics, apparel and flexible materials and ophthalmic lens processing industries. FINANCING ACTIVITIES The Company has agreements with major financial services institutions to assist customers in obtaining lease financing to purchase the Company's equipment.The financial services institutions are the lessor and the customer is the lessee.The leases typically have terms ranging from two to six years.As of April 30, 2008, the amount of lease receivables financed under the agreements between the external financial services institutions and the lessees was $11.9 million. The Company's 13 net exposure related to recourse provisions under these agreements was approximately $4.4 million. The equipment sold generally collateralizes the lease receivables.In the event of default by the lessee, the Company has a liability to the financial services institution under recourse provisions once the institution repossesses the equipment from the lessee and returns it to the Company.In most cases, the Company then can resell the equipment, the proceeds of which are expected to substantially cover a majority of the liability to the financial services institution. EMPLOYEES The Company had approximately 2,200 employees as of April 30, 2008.Of this amount, 63 percent are based outside of the United States. GOVERNMENT REGULATION None of the Company's principal businesses are directly subject to government regulation that is material to their businesses. The textile and apparel industry is subject to trade laws, government regulations and Free Trade Agreements but is generally covered by decisions of the World Trade Organization (the "WTO").The WTO eliminated quota restrictions on textile and apparel imports on January 1, 2005.However, a special safeguard provision was included as part of China's accession to the WTO and has allowed other WTO members to re-impose quotas on Chinese imports through 2008 and, in the case of severe hardship, through 2013.Reimposed quotas on China by the European Union expired in December 2007 and re-imposed quotas by the United States will expire in December 2008.The impact of these quotas has been minimal and any further extensions would be expected to have an even lower impact on the Company's Chinese imports. WEBSITES AND ADDITIONAL INFORMATION The Company's principal executive offices are located at 83 Gerber Road West, South
